Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 11-30 are pending in this application, which is a 371 of PCT2016/077623.  Amended claims 11, 15-16, 18, 23, and 28 are noted.
	The amendment dated 12/11/20 has been entered and carefully considered.  The examiner appreciates the amendment to the claims.  In view of said amendment, the previous art rejection has been withdrawn.
  	Claims 28-30 are withdrawn from consideration as being directed to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13, 15, 18-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) in view of Hayashi et al. (2008/0149598).  
Shiomi discloses a susceptor for use in a semiconductor manufacturing apparatus (title) in which the susceptor 20 has a substrates 10, 11 mounted thereon and heated by induction heating (0005-0006 and Figures 5-6). The susceptor can be used in a CVD apparatus (0001-0004) and is “disklike” (0095) and appears as a plate (Figure 6a and 6b), which reads on the claimed plate.  The susceptor is rotated using a rotation mechanism having a rotational drive shaft (0057) formed of a carbon rod 40 (0086), which reads on the vertical rod.  However, the reference fails to teach insulation and an induction coil enclosing the vertical rod.
Hayashi teaches a substrate processing apparatus (title) having a mounting stage (susceptor) which holds a wafer (0005).  A power supply rod 38 projects from a substrate 41 disposed below the susceptor 12 and is covered with insulation and an induction coil which is used for heating (0069-0074 and Figure 2).  It would have been obvious to one skilled in the art to use a rod covered with insulation and an induction coil in Shiomi with the expectation of success because Hayashi teaches the conventionality of using insulation and an induction coil to cover a rod.  
Regarding claim 13, Shiomi teaches a carbon rod 130, a control rod 258, and a displacement rod 250.
	Regarding claim 15, Shiomi teaches insulation 37b fully enclosing the rod 38 (0069 and Figure 2).


With respect to the newly added limitations of rotation of the base and an induction coil around the rod, Shiomi teaches rotating during the deposition process (0013/0118) and Hayashi teaches an induction coil which is used for heating (0069-0070 and Figure 2).
Regarding claim 19, Hayashi teaches insulation around the coil and rod (0069-0070 and Figure 2).
Regarding claim 21, the applicant requires gas inlets.  It is noted that in the background of Shiomi that multiple gas inlets are taught (0011-0015).  It would have been obvious to use multiple gas inlets in Shiomi with the expectation of success depending on the desired final product.
Regarding claim 22, the applicant requires an inlet less than 10 mm from the wafer.  This appears to be taught in Figure 4.  Regardless, to utilize the claimed distance would have been obvious in the absence of a showing of criticality.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) and Hayashi et al. (2008/0149598) and further in view of Kraus et al. (2014/0127887).  The combination of Shiomi/Hayashi fails to teach free of a resistive heater.
Kraus teaches a CVD system (title) in which a substrate can be heated by induction heating or resistive heating (0080).  One skilled in the art would understand in this context that they are similar.  To eliminate resistive heaters and rely solely on induction heating in Shiomi would have been obvious in the absence of a showing of criticality.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) and Hayashi et al. (2008/0149598) and further in view of Kajihara (2014/0231019).  The combination of Shiomi/Hayashi fails to teach the heating the rod.
Kajihara teaches a CVD susceptor (0013) in which a rod is heated by a heater power supply (0025).  It would have been obvious to use a heated rod in Shiomi with the expectation of success because Kajihara teaches of heating a rod with a heater power supply.

Claim 16 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) and Hayashi et al. (2008/0149598) and further in view of Rudolph et al. (6,062,851).  The combination of Shiomi/Hayashi fails to teach threads.
Rudolph teaches a susceptor (title) in which a susceptor plate is tied to an insulation later by nuts threaded onto the tie-rods (col.5 lines 1-39).  It would have been obvious to utilize threads for attachment in the combination with the expectation of success because Rudolph teaches of attaching layers by threads.
Regarding claim 20, Rudolph teaches threads (col.5 lines 1-39).

Claims 17, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) and Hayashi et al. (2008/0149598) and further in view of Tsutsumi et al. (2003/0182924).  The combination of Shiomi/Hayashi fails to teach curved corners.
Tsutsumi teaches using a rod having curved corners to avoid the stress which reduces service life (0043).  It would have been obvious to use a rod having curved corners in Shiomi with the expectation of avoiding stress because Tsutsumi teaches that curved corners avoids stress which reduces service life.
.  

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) and Hayashi et al. (2008/0149598) and further in view of Fiala et al. (6,257,881).  The combination of Shiomi/Hayashi fails to teach screws.
Fiala teaches of using an insulation layer 114 in a susceptor plate 112 (col.5 lines 39-46) wherein screws, bolts, posts are used to secure elements together (col.3 line 46 – col.4 line 26).  It would have been obvious screws to attach items together with screws in the combination with the expectation of success because Fiala teaches the conventionality of using screws to secure elements.
Regarding claim 24, the applicant requires insulation legs.  Ramos teaches using insulation 6s around a rod 3 for use in a susceptor (0042).  It would have been obvious to utilize insulation legs depending on the geometric configuration of the rod with the expectation of success because Ramos teaches the use of insulation around the rod. 
Regarding claim 25, Fiala teaches screws (col.3 line 46 – col.4 line 26).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (2012/0231615) and Hayashi et al. (2008/0149598) and further in view of Kobayashi et al. (4,305,777).  The combination of Shiomi/Hayashi fails to teach the appropriate diameters.
Kobayashi teaches a rod diameter of 10 mm and a susceptor opening of 2mm (col.5 lines 5-19).  It would have been obvious to use a rod having a larger diameter than the susceptor diameter in the combination with the expectation of success because Kobayashi teaches a larger .
	
  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/507399 in view of Iza (2010/0199914).
Li et al. (2019/0335548) teaches a susceptor for chemical vapor deposition, comprising: a horizontal component with a top surface and a bottom surface, wherein the top surface is 
Iza teaches a CVD reactor chamber (title) which comprises a susceptor having a hollow rod (0027).  It would have been obvious to utilize a hollow rod in a susceptor in Li with the expectation of success because Iza teaches the conventionality of using same.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argues that the references fail to teach the amended limitations of susceptor including insulation and coil (pp.8-10).
The examiner agrees and notes the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        02/09/2021